The burden was on plaintiff to prove every material element of her case, including freedom from contributory negligence.Batchelor v. Famous Cleaners  Dyers, Inc., 310 Mich. 654;Fish v. Grand Trunk Western Railway Co., 275 Mich. 718. There is no proof that she looked to her right, the direction from which defendant's automobile was approaching, before starting to cross the highway or at any time thereafter until it was too late to avoid the accident. In Malone v. Vining, 313 Mich. 315, this Court said: *Page 618 
"Under present-day traffic conditions a pedestrian, before crossing a street or highway, must (1) make proper observation as to approaching traffic, (2) observe approaching traffic and form a judgment as to its distance away and its speed, (3) continue his observations while crossing the street or highway, and (4) exercise that degree of care and caution which an ordinarily careful and prudent person would exercise under like circumstances. In Pearce v. Rodell, 283 Mich. 19, 37, we approved the following charge by the trial court:
"`Pedestrians upon the public highway have a right to assume in the first instance the driver of an automobile will use ordinary care and caution for the protection of pedestrians, nevertheless the pedestrian must not rest content on such assumption, if there comes a time where he knows, or ought to know by the exercise of reasonable care, he is being placed in danger. He must take such care for his own safety as a reasonable, careful, prudent person would do under similar circumstances.'
"`We have repeatedly held that one must look before entering a place of possible danger, such as crossing an intersection, and maintain observation while crossing.' Carey v. De Rose,286 Mich. 321, 323."
  In the Malone Case and in Sloan v. Ambrose, 300 Mich. 188;  Beers v. Arnot, 308 Mich. 604; DeJager v.Vandenberg, 288 Mich. 136 (6 N.C.C.A. [N.S.] 341); Haley v.Grosse Ile Rapid Transit Co., 290 Mich. 373, and Anderson v.Bliss, 281 Mich. 323, the plaintiffs were struck by motor vehicles while crossing streets without having looked for, or having made proper observations as to the speeds and distances of, or having given due heed to, such approaching vehicles. Each was held guilty of contributory negligence as a matter of law.
In the Sloan Case plaintiff looked in both directions, did not see defendant's automobile approaching, *Page 619 
and thereupon crossed half the street under the protection of a green traffic light. The light then changed. Plaintiff proceeded to cross the last half of the street without having made any further observation of approaching traffic and was struck by defendant's automobile coming from her right. She was held guilty of contributory negligence as a matter of law.
In the Beers Case plaintiff looked to the west as he stood on the north edge of the road, saw no car coming, and proceeded south to cross the road, passing behind a truck standing in the north half of the road. He was struck by an automobile coming from the west while he was crossing the south half of the road. For failure to make proper observation of defendant's approaching automobile as he came from behind the standing truck and before entering the south half of the road, plaintiff was held guilty of contributory negligence as a matter of law.
In the DeJager Case plaintiff, proceeding south, safely crossed the north half of a street under protection of a green light, which changed as he reached the center of the street. He looked to the west while walking in front of a standing eastbound car, which he passed without again looking to the west, and walked into the side of defendant's eastbound car, which passed the standing car on its right. Plaintiff was held guilty of contributory negligence as a matter of law for making no observation to the west after passing in front of the parked car. This Court said:
"Plaintiff looked when he could not see and did not look when he could have seen. The slightest care on his part would have saved him from walking against defendants' automobile. If defendants were guilty of negligence, plaintiff was guilty of contributory negligence, as a matter of law. Steele v.Hamilton, 218 Mich. 522; Molda v. Clark, 236 Mich. 277; *Page 620 Neeb v. Jacobson, 245 Mich. 678; Russo v. City of GrandRapids, 255 Mich. 474; Brodie v. City of Detroit, 275 Mich. 626. "
In the Anderson Case this Court observed that the plaintiff would have been safe had he remained on the west half of the pavement, but held him guilty of contributory negligence as a matter of law in entering and attempting to cross the east half thereof without looking to observe defendant's approaching northbound automobile by which he was struck.
Plaintiff had the right to assume that defendant would drive her automobile in a lawful manner and not at an excessive rate of speed. Plaintiff had no right to proceed heedlessly, in complete reliance upon that assumption, without making and maintaining a due observation. Malone v. Vining, supra.
Plaintiff contends that when she started south to cross the highway defendant's automobile was out of view beyond the crest of a hill to the west; that the two westbound automobiles obstructed her view to the west; that she was not guilty of negligence in crossing the north half of the highway, which she had a right to assume was a place of safety for her as relates to traffic coming from the west. Nevertheless, her failure to look and to see defendant's automobile after it had come into view and after plaintiff had approached near enough to the center of the highway to be able to look along the south side of the two westbound automobiles and before she entered the south half of the pavement, as well as her failure to cross the north half of the highway in such a manner as to be able to stop, if necessary, in order to make due observations westward before entering the south half of the pavement, these rendered her guilty of contributory negligence as a matter of law.
It is urged that the above authorities are in point when the plaintiff is an adult, but that they have *Page 621 
no application to plaintiffs who are children. Mr. Justice REID relies on Clemens v. Sault Ste. Marie, 289 Mich. 254;Zylstra v. Graham, 244 Mich. 319; Oakes v. Van Zomeren,255 Mich. 372, and Dedo v. Skinner, 296 Mich. 299, as authority for the proposition that the question of plaintiff's contributory negligence was one for the jury. The holding in theOakes Case was predicated on the tenderness of plaintiff's years, one month past seven years, and the fact that plaintiff, when struck, was well toward the center of the street where, as this Court said, he had a right to be. In the Zylstra Case
decision seems to have turned entirely on the fact that plaintiff was but 6 years and 3 days old, this Court saying that the tenderness of his years left the question of his contributory negligence one of fact for the jury. In the Dedo Case
plaintiff, a girl just under 7 years of age, testified that she looked up and down the street before attempting to cross it and saw no car approaching. In the Clemens Case plaintiff was a boy 8 years and 3 months old, who, before entering the street, looked, saw defendant's car approaching, and thought he had time to enter the street and return to safety. The factual situations in these cases are clearly distinguishable from those in the case at bar. Here the plaintiff, 8 years and 9 months old, in the third grade at school, of average intelligence for her age, familiar with the highway on which she lived and which she crossed daily in going to school, testified, "But I did know that I had to be awful careful crossing this highway. I knew that autos come back and forth sometimes kind of fast." She also testified that her parents had told her to be careful to look out for automobiles "pretty near every morning," and that her teacher had also told her so. With that background and knowledge of the situation, its dangers and her duty to look out for automobiles before crossing the highway, *Page 622 
she nonetheless crossed the highway without looking west toward defendant's approaching automobile.
It is not the rule in Michigan that while adults are held guilty of contributory negligence as a matter of law when injured in crossing streets without making due observations, nevertheless when children do the same the question of their contributory negligence must necessarily be one of fact for a jury. InHenderson v. Citizens Street Railway Co., 116 Mich. 368, this Court held an 8-year-old boy guilty of contributory negligence as a matter of law who appreciated the danger of running in front of a streetcar and the necessity of taking precautions, but, who, nonetheless, ran in front of a streetcar without taking precautions. This Court said:
"If the boy had sufficient intelligence to appreciate the danger, and had in mind the necessity of taking precautions, it is not necessary that he should have had the intelligence of an adult fully."
In Trudell v. Railway Co., 126 Mich. 73 (53 L.R.A. 271), a boy 7 years and 4 months of age, who knew and appreciated the danger of being in the way of a train, was held guilty of contributory negligence as a matter of law for remaining on a track, in front of an approaching train, watching another train coming on another track from the opposite direction until struck and injured. This Court said in that case:
"There is no reason in this case for saying that he did not apprehend the danger, nor that he was of immature years, and must therefore be excused from exercising any care. Age is not the true test in such cases. It is the intelligence of the boy, not his age, that must control."
In Apps v. Walters, 216 Mich. 17, a 9-year-old boy, whose father had always instructed him to look *Page 623 
before crossing a street and who appreciated the danger of attempting to run across the street in front of an automobile, suddenly ran onto the street in front of defendant's automobile and was struck. He was held to be guilty of contributory negligence as a matter of law. In Stahl v. Michigan CentralRailroad Co., 227 Mich. 469, a 7 1/2-year-old girl, killed by a train at a public crossing, who was familiar with the surroundings and had been warned of the danger, but who ran onto the track without looking or listening, was held to be guilty of contributory negligence as a matter of law. In Zebell v.Buck, 263 Mich. 93, a girl, 7 years and 2 months old, had been cautioned repeatedly by her mother about the dangers of traffic and seemed to understand her mother's instructions with regard to the care she was to exercise. She ran from behind a parked automobile into the path of defendant's automobile and was struck. She was held to be guilty of contributory negligence as a matter of law. In that case, in discussing Stehouwer v.Lewis, 249 Mich. 76 (74 A.L.R. 844), this Court said:
"We held that contributory negligence was a question properly left to the jury in that particular case, but did not, as appellant contends in the instant case, enunciate a general rule that the contributory negligence of infants is always a jury question. Such a decision would have been a departure from a long line of authority in this State."
In Brinker v. Tobin, 278 Mich. 42, a girl, 7 years and 7 months old, who testified that she knew it was dangerous to go out into the road without looking and that traffic was heavy on the street in question, but who ran into the street and was struck by defendant's automobile, was held guilty of contributory negligence as a matter of law, this Court quoting with approval what was said concerning a 9 1/2-year-old *Page 624 
boy in Mollica v. Railroad Co., 170 Mich. 96 (L.R.A. 1917F, 118), as follows:
"`The fact that he may not have as mature judgment as an adult will not excuse him from exercising the judgment and discretion which he possesses, or from heedlessly rushing into known dangers. Where the dangers are known and understood by him, the rule of contributory negligence is fully applicable.'"
  In Ackerman v. Advance Petroleum Transport, Inc., 304 Mich. 96, a boy slightly over 8 years old ran into the side of defendant's moving tank trailer and was killed. The boy's father had cautioned him as to the danger in crossing the street on which the accident occurred. As he approached and entered the street, just before being struck, he was looking backward at some boys who were snowballing him. He was held to be guilty of contributory negligence as a matter of law. This Court said:
"The fact that plaintiff's decedent may not have had as mature judgment as an adult will not excuse him from exercising the judgment and discretion which he possessed or from heedlessly rushing into apparent and known danger. If he knew and understood the risk and danger of crossing a street intersection in which traffic was passing, then the rule of contributory negligence is properly applicable. * * *
"Plaintiff's decedent was not relieved of the duty of making proper observation before crossing Florence street merely by reason of his age or the fact that other boys were snowballing him."
The plaintiff, 8 years and 9 months old, in the third grade, of average intelligence, familiar with the road and the traffic thereon, who had been repeatedly cautioned by her mother and teacher to look out for automobiles and to be careful in crossing the highway, clearly appreciated the danger of *Page 625 
crossing the highway without looking and the necessity of taking precautions and looking out for approaching cars. The rule of contributory negligence was properly applicable to her and she must be held to have been guilty thereof as a matter of law, barring her right to recovery.
Judgment for plaintiff entered on the verdict should be reversed and a judgment of no cause of action entered on defendant's motion for judgment non obstante veredicto, with costs in both courts to defendant.
BOYLES, NORTH, and BUTZEL, JJ., concurred with DETHMERS, J.